DETAILED ACTION

Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions. 
This action is in reply to the arguments and amendments filed on 09/30/2020.
Claims 1-4 and 6-16 are currently pending and have been examined.


Response to Arguments

Applicant's arguments received 09/30/2020 have been fully considered but they are not persuasive.  
The Applicant asserts the relied upon prior art does not disclose:
“the information related to user’s activity on the digital platforms as well as external systems is collected and stored”
The Examiner respectfully disagrees.  Lee-Goldman discloses the creation of social graphs of a user based on social network information (collecting/storing/monitoring user activity from a social network, see [0027]) in addition to data collected from external systems (collecting data from alternative or external sources outside the social network: “A connection store may be used for storing connection information about users. The connection information may indicate users who have similar or common work experience, group memberships, hobbies, educational history, or are in any way related or share common attributes. The connection information may also include user-defined connections between different users and content (both internal and external),” see [0027, 0024])
Amended element: “identifying other users who are similar to the user based on the user activity; build an aggregated user profile using one or more data based on one or more other users who are similar to the user”
The Examiner respectfully disagrees.  Lee-Goldman discloses the ability to aggregate interests across a group of users by determining a common interest, and applying that interest to the social graph to provide targeting information for similar users (see [0027]).

Further the Applicant asserts:
“the unstructured text provided by the user serves as the primary input to generate a structured query and in turn relevant content to be displayed to the user...  Therefore … without an unstructured text as input, the objective of generating a structured query is not possible.  Conversely, in the method of claim 1, the information relating to user’s activities on digital platforms and external systems are used to generate search tokens and relevant content.  Therefore, even at instances when the user does not explicitly provide text based inputs, the method of claim 1 generates relevant search tokens for the user based only on information relating to user’s activities on digital platforms and external systems.”
The Examiner respectfully disagrees.  The specific claim element to which the Applicant appears to be referring states “building a user profile vector to characterize the user’s behavior, wherein the user profile vector is built by processing one or more word tokens derived from one or more of a social network, previous search engine queries, offline location data, meeting information, user demographic information, vectors for the images that the user sees, or time associated with one or more event.”  This list of potential inputs for the creation of the user vector includes deriving the token from text inputs and search inquiries, which is akin to the textual inputs used in Lee-Goldman (see previous citations [0019, 0020, 0024, 0027]).  
Alternatively, if the Applicant is asserting that claim element “collecting and storing one or more information related to one or more activities of the user on the digital platforms and in external systems…” is informing the user vector, the Examiner takes the same position as above wherein Lee-Goldman discloses such an activity as a user entered search (see previous citations [0019, 0020, 0024, 0027]).



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-4 and 6-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:  Claims 1-16 are eligible under Step 1 of the analysis as they are directed to statutory categories of patentability.  Independent claims 1, 15, ad 16 are directed to a method/process.  A process is a statutory category for patentability.  
Step 2A Prong 1: In Prong One of Step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception:
Claim 1 includes the following limitations:
A method for predicting search tokens for a user based on behavior, the method comprising a server that is configured for: 
receiving and storing one or more user information in a user database; 
identifying one or more of profiles or accounts of the user on one or more digital platforms; 
collecting and storing one or more information related to one or more activities of the user on the digital platforms and in external systems, in the user database; 
building a user profile vector to characterize the user's behavior, wherein the user profile vector is built by processing one or more word tokens derived from one or more of a social network, previous search engine queries, offline location data, meeting information, user demographic information, vectors for the images that the user sees, or time associated with one or more event; 

processing the user profile vector with the help of a learning module in order to derive one or more search tokens; and
ranking the search tokens to identify one or more content that is of interest to the user
Claim 15 includes the following limitations:
A method for generating a hyper-personalized marketing message for a user, the method comprising a server that is configured to: 
collect and feed one or more inputs related to the user into a learning module, wherein the inputs is based on one or more activities of the user on the digital platforms and in external systems; 
determine, using the learning module, an item, optimum discount for the item and an optimum time to recommend the item to the user; 
recommend the item to the user at the optimum time; 
determine whether the user is interested in the recommended item; and 
communicate with one or more external systems to place an order comprising the item for the user
Claim 16 includes the following limitations:
A method for generating personalized advertisement for a user, the method comprising a server configured for: 
collecting one or more training data related to a user, wherein the training data is based on one or more activities of the user on the digital platforms and in external systems; 
feeding the training data into one or more neural network learning systems to identify one or more search tokens; 
wherein the one or more search tokens comprise topics that are of interest to the user; identifying other users who are similar to the user based on the user activity, build an aggregated user profile using one or more data based on one or more other users who are similar to the user; 
using the aggregated user profile to augment one or more deep reinforcement learning algorithms; 
using one or more outputs of the one or more deep reinforcement learning algorithms to determine one or more items that may be of interest to the user; and 
recommending the one or more items to the user in a hyper-personalized marketing message 
Examiner notes: The above underlined claim terms fall under Step 2A – Prong Two of the analysis detailed below.
The claims recite an abstract idea of gathering user account and activity data, building a user profile using the data, generating search tokens from the data, and ranking the search tokens to identify content of interest to a user (claim 1) or initiating the ordering of an item (claim 15) or recommending an item (claim 16), which under the broadest reasonable interpretation covers the performance of a commercial interaction-marketing or sales activity (see specification [0003-0005]) which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).  Further, the above abstract idea may also be considered a mental process (e.g. concepts performed in the human mind (including an observation, evaluation, judgment, opinion)); each of the elements could be performed in the human mind assisted with pen/paper by one having access to the data.  
As such, the Examiner concludes that claims 1-4 and 6-16 recite an abstract idea (Step 2A – Prong One: YES)
Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.  Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Step 2A Prong 2:  In Step 2A Prong Two, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim limitations recite the following additional elements that are beyond the judicial exception (additional elements are underlined):
Claim 1 includes the following limitations:
A method for predicting search tokens for a user based on behavior, the method comprising a server that is configured for: 
receiving and storing one or more user information in a user database; 
identifying one or more of profiles or accounts of the user on one or more digital platforms; 
collecting and storing one or more information related to one or more activities of the user on the digital platforms and in external systems, in the user database; 
building a user profile vector to characterize the user's behavior, wherein the user profile vector is built by processing one or more word tokens derived from one or more of a social network, previous search engine queries, offline location data, meeting information, user demographic information, vectors for the images that the user sees, or time associated with one or more event; 
processing the user profile vector with the help of a learning module in order to derive one or more search tokens; and
ranking the search tokens to identify one or more content that is of interest to the user
Claim 15 includes the following limitations:
A method for generating a hyper-personalized marketing message for a user, the method comprising a server
collect and feed one or more inputs related to the user into a learning module, wherein the inputs is based on one or more activities of the user on the digital platforms and in external systems; 
determine, using the learning module, an item, optimum discount for the item and an optimum time to recommend the item to the user; 
recommend the item to the user at the optimum time; 
determine whether the user is interested in the recommended item; and 
communicate with one or more external systems to place an order comprising the item for the user
Claim 16 includes the following limitations:
A method for generating personalized advertisement for a user, the method comprising a server configured for: 
collecting one or more training data related to a user, wherein the training data is based on one or more activities of the user on the digital platforms and in external systems; 
feeding the training data into one or more neural network learning systems to identify one or more search tokens; 
wherein the one or more search tokens comprise topics that are of interest to the user; identifying other users who are similar to the user based on the user activity, build an aggregated user profile using one or more data based on one or more other users who are similar to the user; 
using the aggregated user profile to augment one or more deep reinforcement learning algorithms; 
using one or more outputs of the one or more deep reinforcement learning algorithms to determine one or more items that may be of interest to the user; and 
recommending the one or more items to the user in a hyper-personalized marketing message 
These additional elements are not indicative of integration into a practical application because:
Regarding the “server” and “database” these elements add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  The additional elements above are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of transmitting/displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Dependent claims 2-4 and 6-14 fails to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
Step 2B:  In Step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an “inventive concept.”  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. See Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in Step 2A Prong Two, the elements “server” and “database” add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  
Dependent claims 2-4 and 6-14 fails to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that no additional element, or combination of additional claim elements is/are sufficient to ensure the claims(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, and 11-12 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Lee-Goldman (US 2016/0042069).
Claim 1:
Lee-Goldman discloses:
A method for predicting search tokens for a user based on behavior, the method comprising (typeahead predictions for a user filling out a form, see [0038, 0052]):
a server that is configured for: receiving and storing one or more user information in a user database (server storing social profile information, see [0019]); 
identifying one or more of profiles or accounts of the user on one or more digital platforms (user profile on a social network, see [0027]); 
collecting and storing one or more information related to one or more activities of the user on the digital platforms and in external systems, in the user database (storing activities of the user in the user profile across multiple data sources including a social network, and 3rd party connections, see [0027, 0024]); 


building a user profile vector to characterize the user's behavior (creating a social graph for user including behavior data, see figure 2, [0019, 0020, 0027]) wherein the user profile vector is built by processing one or more word tokens derived from one or more of a social network, previous search engine queries, offline location data, meeting information, user demographic information, vectors for the images that the user sees, or time associated with one or more event (machine learning inputs, social graph, to create type-ahead predictions, see [0027, 0060, 0063]); 
processing the user profile vector with the help of a learning module in order to derive one or more search tokens (social graph input for machine learning to predict relevant results, see [0063, 0065]); and 
ranking the search tokens to identify one or more content that is of interest to the user (ranked query suggestion, see [0060, 0063]).
Claim 2. 
Lee-Goldman discloses:
wherein the method further includes displaying the content to the user through one or more of the digital platforms used by the user, based on the search tokens (display a post including recommendations, see [0028], provide predictive typeahead data based on interest, see [0060, 0063]).
Claim 3. 
Lee-Goldman discloses:
wherein the content includes one or more of an advertisement, a notice, a suggestion or an actionable recommendation that capture the interest of the user, derived from the search tokens (display a post including recommendations, see [0028], provide predictive typeahead data based on interest, see [0060, 0063]; advertising with buy/sell option, see [0021, 0027]).
Claim 4. 
Lee-Goldman discloses:
wherein the digital platforms include one or more of social networks, search engines, chat history, applications or websites (social networking, search engine, chat/post, websites, see Figure 1, [0027]).
Claim 6. 	
Lee-Goldman discloses:
further comprising using an aggregated user profile vector in one or more collaborative filtering modules as an additional variable to generate one or more of similar item recommendations and user recommendations (aggregate data, social graph, see [0003, 0019, 0020]; creating user content and/or user recommendations, see [0060, 0063]).
Claim 7. 
Lee-Goldman discloses:
further comprising using the aggregated user profile vector to train one or more learning modules to identify one or more search tokens (training the machine learning model on aggregate data, see [0065]).
Claim 8. 
Lee-Goldman discloses:
further comprising processing the search tokens by using one or more ranking modules and ranking the search tokens according to their effectiveness on the user (ranked query suggestion, see [0060, 0063]).
Claim 11. 
Lee-Goldman discloses:
wherein the content is one or more of an actionable conversational advertising message on a communication channel inviting the user to complete an action with a business (advertising with purchase option, see 0021, 0027).
Claim 12. 
Lee-Goldman discloses:
wherein the content can be derived from search queries typed by the user into a search box by tying the activity of the user and predicting search intent to increase monetization from users (provide predictive typeahead data based on interest, see [0060, 0063]).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 9, 10, 13, 14, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee-Goldman (US 2016/0042069), in view of Ramer (US 2011/0258049).
Claim 9. 
Lee-Goldman does not disclose:
wherein the one or more ranking modules comprise a deep feed forward neural network.
Ramer teaches:
wherein the one or more ranking modules comprise a deep feed forward neural network (neural nets, see [0299, 0302]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include in the machine learning enabled system to process and identify recommendation requests of Lee-Goldman the neural network as taught by Ramer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 10. 
Lee-Goldman discloses:
wherein one or more input features for the one or more ranking modules comprises one or more of word embedding of search tokens, aggregated user behavior, location of the user or demographic information of the user (ranking engine, search values, aggregate user behavior, location/demographic data, see [0026, 0027]).
Claim 13. 
Lee-Goldman does not disclose:
further enabling advertisers to use an advertisement campaign management website on a social network and choose derived search tokens related to advertisements to be shown on the social network or a website .
Ramer teaches:
further enabling advertisers to use an advertisement campaign management website on a social network and choose derived search tokens related to advertisements to be shown on the social network or a website (advertiser bidding on relevant keywords, see [0520, 0521, 0522]).
It would have been obvious to one of ordinary skill in the art to combine the system and identifying and processing recommendation requests of Lee-Goldman with the integrated advertiser campaign management and bidding system of Ramer because 1) a need exists to predict what a user will be interested in and provide relevant search and advertising to the user (see Lee-Goldman [0003-0004]); and 2) a need exists for providing a system to monetize mobile advertising options (see Ramer [0003]). Lee-Goldman’s system of providing typeahead content and user recommendations combined with Ramer’s ability to provide a way for advertiser’s to select and bid on advertisement targeting will create a system that more accurately targets user’s interests with actionable advertising.
Claim 14. 
Lee-Goldman does not disclose:
further allowing advertisers to bid on one or more advertisements to show content based on one or more search tokens that are predicted using the user profile vector.
Ramer teaches:
further allowing advertisers to bid on one or more advertisements to show content based on one or more search tokens that are predicted using the user profile vector (advertiser bidding on relevant keywords, see [0520, 0521, 0522]).

Claim 15:
Lee-Goldman discloses:
A method for generating a hyper-personalized marketing message for a user, the method comprising a server that is configured to (advertising server, see [0019]): 
collect and feed one or more inputs related to the user into a learning module, wherein the inputs is based on one or more activities of the user on the digital platforms and in external systems; (social graph input for machine learning to predict relevant results, see [0063, 0065])
determine, using the learning module, an item, optimum discount for the item (targeted content including recommended discount/incentive, see [0025, 0060, 0063]) and; 
determine whether the user is interested in the recommended item advertising with buy/sell option, see [0021, 0027]); and 
communicate with one or more external systems to place an order comprising the item for the user advertising with buy/sell option, see [0021, 0027]).
Lee-Goldman does not disclose:
an optimum time to recommend the item to the user
recommend the item to the user at the optimum time; 
Ramer teaches:
an optimum time to recommend the item to the user (recommending lunch content at noon, see [0260]);
recommend the item to the user at the optimum time (recommending lunch content at noon, see [0260]); 
It would have been obvious to one of ordinary skill in the art to combine the system and identifying and processing recommendation requests of Lee-Goldman with the integrated advertiser campaign management and bidding system of Ramer because 1) a need exists to predict what a user will be interested in and provide relevant search and advertising to the user (see Lee-Goldman [0003-0004]); and 2) a need exists for providing a system to monetize mobile advertising options (see Ramer [0003]). Lee-Goldman’s system of providing typeahead content and user recommendations with purchase options combined with Ramer’s ability to provide time-relevant advertising will create a system that more accurately targets user’s interests with actionable advertising.
Claim 16. 
Lee-Goldman discloses:
A method for generating personalized advertisement for a user, the method comprising a server configured for (advertising server, see [0019]): 
collecting one or more training data related to a user, wherein the training data is based on one or more activities of the user on the digital platforms and in external systems (social graph input for machine learning to predict relevant results, see [0063, 0065]); 
feeding the training data into one or more … learning systems to identify one or more search tokens (machine learning inputs, social graph, to create typeahead predictions, see [0027, 0060, 0063]); 
wherein the one or more search tokens comprise topics that are of interest to the user (display a post including recommendations, see [0028], provide predictive typeahead data based on interest, see [0060, 0063]); 
identifying other users who are similar to the user based on the user activity (similar/commonalities among users, see [0027]);
build an aggregated user profile using one or more data based on one or more other users who are similar to the user (creating a social graph for user including behavior data, see figure 2, [0019, 0020, 0027]); 
using the aggregated user profile to augment one or more deep reinforcement learning algorithms (training the machine learning model on aggregate data, see [0065]); 
using one or more outputs of the one or more deep reinforcement learning algorithms to determine one or more items that may be of interest to the user (creating content and/or user recommendations, see [0060, 0063]); and 
recommending the one or more items to the user in a hyper-personalized marketing message (creating content and/or user recommendations, see [0060, 0063]).
Lee-Goldman does not disclose:
neural network
Ramer teaches:
neural network (neural nets, see [0299, 0302])
It would have been obvious to one of ordinary skill in the art to combine the system and identifying and processing recommendation requests of Lee-Goldman with the integrated advertiser campaign management and bidding system of Ramer because 1) a need exists to predict what a user will be interested in and provide relevant search and advertising to the user (see Lee-Goldman [0003-0004]); and 2) a need exists for providing a system to monetize mobile advertising options (see Ramer [0003]). Lee-Goldman’s system of providing typeahead content and user recommendations combined with Ramer’s ability to provide a way for advertiser’s to select and bid on advertisement targeting will create a system that more accurately targets user’s interests with actionable advertising.



CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to social network generated vectors for content prediction.
U.S. Pub No. 2007/0156757 to Tang.
U.S. Pub No. 2007/0100650 to Ramer.

U.S. Pub No. 2008/0189179 to Marouani.
U.S. Pub No. 2010/0223133 to Scott.
U.S. Patent No. 7,979415 to Shen.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.C/Examiner, Art Unit 3682                                                                                                                                                                                                        
/LUIS A BROWN/Primary Examiner, Art Unit 3682